        Case 9:19-cv-00122-DLC Document 18 Filed 07/08/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                        FOR TPIE DISTRICT OF MONTANA
                              MISSOULA DIVISION




 GREGORY LEITNER, JR.,                                   CV 19-122-M-DLC


                      Plaintiff,

        vs.                                                      ORDER


 JOHNSON RESTAURANT GROUP,
INC., d/b/a OLD CHICAGO PIZZA &
TAPROOM,

                      Defendant.


      The parties in this matter have filed a Stipulation for Dismissal with

Prejudice. (Doc. 17.)

      IT IS ORDERED that this matter is DISMISSED with prejudice, each party

to bear its own costs and fees.

                     4e<
      DATED this^day of July, 2020.




                                             Dana L. Christensen, District Judge
                                             United States District Court
